Title: Joseph C. Cabell to Thomas Jefferson, 23 January 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,  Richmond. 23d Jan: 1814.
            The last mail from Charlottesville brought me your letter of 17th inst: accompanied by your three letters to mr Eppes on the subject of the ways & means of carrying on the war.
			 Accept, I beseech you, my most sincere thanks for the communication of these papers which from the hasty perusal I have given
			 them already promise me a fund of valuable & highly interesting matter. I shall observe your injunctions in regard to the use of them, and the time during which they may remain in my
			 possession.
			 They have come too late to produce any effect on the principal proceedings of our session in regard to Banks.
			 The day the packet reached me, the senate voted for the Bill augmenting the Capital  and extending the Charter of the Bank of Virginia. I was desirous to reduce the encreased capital from one million to half a million of dollars, but could not prevail. I have however brought myself under the lash of your censure by voting for this measure. I have thus voted from a wish thro’ the instrumentality of the Bank to aid the state in the prosecution of the war. I have of late
			 years, come into the opinion of a limited well regulated system of Banking in Virginia, not so much from any fondness I have for the system in the abstract, as that I regard it as a sort of defensive system, imposed on us by the circumstance of our being  a member of a confederacy, the other members of which have surrounded us with banks. In the language of the mountain Hunters, “I am for firing against their fire.” You have opened a vast
			 horizon to my view. Indeed Sir, I most sincerely & heartily thank you for the high gratification you have given me in the perusal of these letters. A bill for the establishment of a small
			 bank at
			 Wheeling will probably come up to the Senate in a few days. On that occasion I shall probably avail myself of some of your ideas. I cannot now go into this subject, but will be extremely happy to resume it in conversation at a future day. You would add greatly to the obligations already conferred on me, if you would inform me by letter what is your opinion in regard to the power Question, “Whether the Legislature of a state has a right under the federal Constitution to restrict the residence of a member of the House of Representatives to the district by which he is chosen”: and if your opinion should be in favor of the right, you would add greatly to the favor by stating the principal reasons on which your opinion is founded. This subject was agitated in the Assembly last winter: the Senate & the House of Delegates were opposed to each other on the question. I voted with the majority of the Senate agt the right of the Legislature. A review of my opinion leaves me in some doubt as to its correctness.
			 The subject is now before the House of Delegates—and probably it will be two
			 weeks before the upper House will be called upon to vote on it. I should be much pleased to hear from you before the vote is taken, and should it be your desire that
			 your Letter should not be used, I will consider it a
			 duty to hold it from the view of others:
            The bill respecting the Rivanna River Company is now progressing thro’ the Lower House. It contains the verbal alterations you suggested.
			 The Assembly will rise about the middle or 20th of February.
            I am dr Sir, very truly & sincerely yours.Joseph C. Cabell.
          
          
            I shall be happy to learn your reasons for dividing the state into hundreds or wards. Mr Coles mentioned this subject to me some years ago: but without stating the various considerations in favor of the measure.
            I sent your books to you by Genl moore, at the commencemt of the session: & hope they arrived safe & in a few days after they left this.
          
        